UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 20, 2013 MACQUARIE INFRASTRUCTURE COMPANY LLC (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-32384 Commission File Number 43-2052503 (I.R.S. Employer Identification Number) 125 West 55th Street, New York, New York (Address of principal executive offices) (Zip code) (212)231-1000 (Registrant’s telephone number, including area code) N.A. (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On May 20, 2013, Macquarie Infrastructure Company LLC (the “Company”) held its annual meeting of shareholders. A brief description of each matter voted upon at the annual meeting, including the number of votes cast for, against or withheld, as well as the number of abstentions and broker non-votes with respect to each matter follows. Of the total 48,434,327 LLC interests outstanding as of the record date of April 1, 2013 that were entitled to vote, 40,837,254 LLC interests were represented at the meeting, either in person or by proxy. The matters voted upon and the results of the vote at the annual meeting of shareholders were as follows: Proposal 1 – Election of Directors: The Company’s shareholders voted to elect the following individuals as directors to serve for a one-year term with the votes shown: Nominee Votes For Votes Withheld Broker Non-Votes Norman H. Brown, Jr. George W. Carmany, III H.E. (Jack) Lentz Ouma Sananikone William H. Webb Proposal 2 – Ratification of Selection of Independent Auditor The Company’s shareholders ratified the audit committee’s selection of KPMG LLP as the Company’s independent auditor for the fiscal year ending December 31, 2012 with the votes shown: Votes For Votes Against Abstentions Proposal 3 – Advisory Resolution on Executive Compensation The Company’s shareholders approved, on an advisory basis, executive compensation with the votes shown. Votes For Votes Against Abstentions Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 21, 2013 MACQUARIE INFRASTRUCTURE COMPANY LLC By: /s/ James Hooke Name:James Hooke Title:Chief Executive Officer
